IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 500 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
THORNTON SAVAGE,              :
                              :
             Petitioner       :


                                         ORDER


PER CURIAM

      AND NOW, this 17th day of February, 2015, the Petition for Allowance of Appeal

and Application for Relief are DENIED.